Exhibit 10.8

 

 

[image3.jpg]

Directors Deferred Compensation Agreement

Third Amendment

In reference to the Directors Deferred Compensation Plan Notice of Election
between Redding Bank of Commerce (“Bank”) and all participating Directors of the
Company, is hereby amended as follows:

Manner of distribution:

                    Monthly installments of not less than $200 for
            months, for a period not to exceed fifteen (15) years, or such
lesser period as minimum monthly installments of $200 each, except for the final
installment, may be required to complete distribution of all sums payable.

                    Lump sum distribution

This amendment shall become effective September 16, 2003.

 

     

Executive Compensation Committee

Redding Bancorp

Redding Bank of Commerce

    By:   /s/ Robert C. Anderson   Robert C. Anderson, Chairman



--------------------------------------------------------------------------------

 

 

[image3.jpg]

Directors Deferred Compensation Agreement

Second Amendment

In reference to Section 7 of the Deferred Compensation Agreement between Redding
Bank of Commerce (“Bank”) and all participating Directors of the Company,
Section 7 is hereby amended as follows:

“ Interest compensation deferred hereunder shall be credited on a monthly basis
and compounded at a fixed rate of ten percent (10%)”.

This amendment shall become effective July 1, 2001.

 

     

Executive Compensation Committee

Redding Bancorp

Redding Bank of Commerce

    By:   /s/ Robert C. Anderson   Robert C. Anderson, Chairman



--------------------------------------------------------------------------------

 

[image4.jpg] 

 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

THIS DIRECTOR DEFERRED COMPENSATION AGREEMENT (the “Agreement”) was made and
entered into effective January 1, 1993 and amended effective January 1, 2007, by
and between REDDING BANK OF COMMERCE, a California Corporation (the “Bank”), and
Terry Street (the “Director”).

ARTICLE 1

Definitions

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1.1 “Code” means the Internal Revenue Code of 1986, as from time to time
amended.

1.2 “Effective Date” means January 1, 1993.

1.3 “Director Beneficiary” means the beneficiary designated by the Director
pursuant to Article 4.1.

1.4 “Termination of Service” means that the Director ceases to be a director of
the Bank, and actually separates from service to the Bank, for any reason,
voluntary or involuntary.

ARTICLE 2

Deferral

2.1 Election to Defer. Prior to December 31, each Director shall have the right
to elect to defer the payment of all or any part of the compensation to which
such Director would otherwise be entitled from the Bank for the following year.
For the year 2007, each Director’s deferral election under the deferred
compensation plan in effect before this amendment shall be the amount of the
2007 deferral, but any amount deferred after January 1, 2007 will be subject to
the terms of this Agreement. In the case of a newly elected Director, such
election must be made within 30 days of being elected to be a Director. The
Director may make a new election each year, but if no election is received for
any year, the amount of compensation deferred shall be in the same percentage as
the last effective election to defer.

2.2 Notice of Election. Any deferrals by the Director shall be made by
submitting a notice of election in the form attached to this Agreement as
Exhibit A and incorporated herein by this reference.

2.3 Deferral Account. The Bank shall keep an account evidencing all the
Director’s deferred compensation and any interest that accrues on that deferred
compensation pursuant to this Agreement (the “Deferral Account”). The Deferral
Account shall accrue interest at the rate of ten percent (10%) per annum. The
Deferral Account shall be maintained separately from other Bank assets only on
the books and records of the Bank and shall be subject to the claims of general
creditors of the Bank.

 

Page # 1



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

ARTICLE 3

Benefits

3.1 Benefit. On Termination of Service, the Bank shall pay the Director the full
amount of the Deferral Account.

3.2 Form of Payment. Any amounts elected to be deferred prior to January 1, 2007
shall be paid to the Director in the form provided under the Agreement as then
effective. For all amounts deferred after January 1, 2007, the Director shall
choose the method of distribution by an election in the form attached hereto as
Exhibit B.

ARTICLE 4

Beneficiaries

4.1 Beneficiary Designations. The Director shall designate a Director
Beneficiary by filing a written beneficiary designation, in the form attached
hereto as Exhibit C, with the Bank. The Director may revoke or modify the
designation at any time by filing a new designation. However, designations will
only be effective if signed by the Director and received by the Bank during the
Director’s lifetime. If the Director is married and selects a Director
Beneficiary other than his or her spouse, the Director’s spouse must also sign
the beneficiary election. The Director Beneficiary designation shall be deemed
automatically revoked if the Director Beneficiary predeceases the Director, or
if the Director names a spouse as Director Beneficiary and the marriage is
subsequently dissolved. If the Director dies without a valid Director
Beneficiary, all payments which would have been paid to Director Beneficiary
shall be made to the Director’s estate.

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank, in its discretion, may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person.

The Bank may require proof of incompetence, minority or guardianship as it may
deem appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Bank from all liability with respect to such benefit.

ARTICLE 5

Claims and Review Procedures

5.1 Claims Procedure. The Bank shall notify any person or entity that makes a
claim under this Agreement (the “Claimant”) in writing, within ninety (90) days
of Claimant’s written application for benefits, of his or her eligibility or
non-eligibility for benefits under the Agreement. If the Bank determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, (4) an explanation of this
Agreement’s claims review procedure and other appropriate information as to the
steps to be taken if the Claimant wishes to have the claim reviewed, and (5) a
time within which review must be requested. If the Bank determines

 

Page # 2



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

that there are special circumstances requiring additional time to make a
decision, the Bank shall notify the Claimant of the special circumstances and
the date by which a decision is expected to be made, and may extend the time for
up to an additional ninety (90) days.

5.2 Review Procedure. If the Claimant is determined by the Bank not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Bank by filing a petition for review with the Bank
within sixty (60) days after receipt of the notice issued by the Bank. Said
petition shall state the specific reasons which the Claimant believes entitle
him or her to benefits or to greater or different benefits.

Within sixty (60) days after receipt by the Bank of the petition, the Bank shall
afford the Claimant (and counsel, if any) an opportunity to present his or her
position to the Bank verbally or in writing and the Claimant (or counsel) shall
have the right to review the pertinent documents. The Bank shall notify the
Claimant of its decision in writing within the sixty (60) day period, stating
the basis of its decision, written in a manner calculated to be understood by
the Claimant and referencing the specific provisions of the Agreement on which
the decision is based. If, because of the need for a hearing, the sixty (60) day
period is not sufficient, the decision may be deferred for up to another sixty
(60) days at the election of the Bank, but notice of this deferral shall be
given to the Claimant.

ARTICLE 6

General Terms

6.1 Purpose. The Plan is intended to constitute an unfunded arrangement
maintained by the Bank primarily for the purpose of providing a deferred
compensation plan for a select group of management or highly compensated
employees, as described in sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974 (“ERISA”).

6.2 Amendments and Termination. This Agreement may be amended or terminated only
by a written agreement signed by the Bank and the Director. Notwithstanding the
preceding, the Bank may amend or terminate this Agreement at any time upon
notice to the Director if, pursuant to legislative, judicial or regulatory
action, continuation of this Agreement without such amendment would: (1) cause
benefits to be taxable to the Director prior to actual receipt; or (ii) result
in significant financial penalties or other significantly detrimental
ramifications to the Bank (other than the financial impact of paying any
provided benefits).

6.3 Binding Effect. This Agreement shall bind the Director and the Bank, and
their beneficiaries, survivors, executors, successors, administrative and
transferees.

6.4 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Director the right to remain an employee of the
Bank, nor does it limit or restrict the Bank’s right to discharge the Director.
It also does not require the Director to remain an employee nor does it limit or
restrict the Director’s right to terminate employment at any time.

6.5 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

Page # 3



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

6.6 Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person unless such succeeding or continuing company, firm, or
person agrees to assume and discharge the obligations of the Bank under this
Agreement or unless any such activity would constitute a Change of Control. Upon
the occurrence of such event, the term “Bank” as used in this Agreement shall be
deemed to refer to the successor or survivor company.

6.7 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

6.8 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of California, except to the extent preempted by the laws of the United
States of America.

6.9 Interpretation of Plan. To the extent not preempted by federal law, the Plan
shall be governed and construed under the laws of the state of California (other
than its choice of law rules) as in effect from time to time. Notwithstanding
any provision to the contrary, this Plan shall be interpreted and construed to
comply with Section 409A and the applicable provisions of ERISA.

6.10 Unfunded Arrangement. The Director and the Director Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Director’s life is a general
asset of the Bank to which the Director and Director Beneficiary have no
preferred or secured claim.

6.11 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Director as to the subject matter hereof. No rights are granted
to the Director by virtue of this Agreement other than those specifically set
forth herein.

6.12 Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:

6.12.1 Establishing and revising the method of accounting for the Agreement;

6.12.2 Maintaining a record of benefit payments; and

6.12.3 Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

6.13 Named Fiduciary. The Bank shall be the named fiduciary and Plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

Page # 4



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

6.14 Attorney’s Fees and Costs. If any action at law or in equity, including
arbitration, is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
expert witness fees, in addition to any other relief to which that party may be
entitled.

 

Page # 5



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

IN WITNESS WHEREOF, the Director and the Bank have signed this Agreement.

 

                  DIRECTOR        BANK OF COMMERCE HOLDINGS          

By

 

 

 

      

By

 

  

/s/ Patrick J. Moty

                  PATRICK J. MOTY, President                       

By

 

  

/s/ David H. Scott

                  DAVID H. SCOTT, Secretary                      REDDING BANK OF
COMMERCE                       

By

 

  

/s/ Patrick J. Moty

                  PATRICK J. MOTY, President                       

By

 

  

/s/ David H. Scott

                  DAVID H. SCOTT, Secretary

 

Page # 6



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

EXHIBIT A

DEFERRAL ELECTION

I,                                          , hereby elect to defer
                % of my compensation for the tax year 2012.

 

Page # 7



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

EXHIBIT B

FORM of PAYMENT

of BENEFIT

I,                                      hereby elect to receive any Benefit, as
described in Section 2.2 of the January 1, 2008 Deferred Compensation Agreement,
in the following form:

 

¨ A lump sum payment to be made 30 days after Termination of Service, as
provided in Section 2.2

 

¨ In one hundred and eighty (180) equal monthly installments, to begin sixty
(60) days after Termination of Service, unless I become a “specified employee,”
as defined in Section 409A of the Code, then such installments shall begin six
(6) months after Termination of Service

 

Page # 8



--------------------------------------------------------------------------------

 

 



[image4.jpg] 



 

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

EXHIBIT C

BENEFICIARY DESIGNATION

I,                                                 , designate the following as
beneficiary of any benefits under this Agreement:

Primary:                                          
                                                                    

Contingent:                                          
                                                                

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the named beneficiary predeceases me, or, if I
have named by spouse as beneficiary and our marriage is subsequently dissolved.

Signature:                                                          

Date:                                                                  

Consent of Spouse (if primary beneficiary is other than Director’s spouse)

Signature:                                                              

Date:                                                                      

Received this                                                   day of
                 2007.

By:                                                                          

Title:                                                                          

 

Page # 9



--------------------------------------------------------------------------------

Prepared 02/26/2009

 

© 2009 Clark Consulting

This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.

In general, if your bank is subject to SEC regulation, implementation of this or
any other executive or director compensation program may trigger rules requiring
certain disclosures on Form 8-K within four days of implementing the program.
Consult with your SEC attorney, if applicable, to determine your
responsibilities under the disclosure rules.

 

 

IMPORTANT NOTICE ON CODE SECTION 409A COMPLIANCE

It is critical that you consult with your legal and tax advisors to determine
the impact of Internal Revenue Code Section 409A to your particular situation.
On April 10, 2007 the Treasury Department issued final regulations implementing
the requirements of Section 409A which apply to nonqualified deferred
compensation arrangements. Documentary compliance with Code Section 409A is
required by December 31, 2008.



--------------------------------------------------------------------------------

REDDING BANK OF COMMERCE

Directors Deferred Compensation Agreement

 

 

AMENDMENT

TO THE

REDDING BANK OF COMMERCE

DIRECTORS DEFERRED COMPENSATION AGREEMENT

DATED APRIL 1, 2009

FOR

 

 

THIS SECOND AMENDMENT is adopted this 1ST day of April , 2009, by and between
REDDING BANK OF COMMERCE, a state-chartered commercial bank located in Redding,
California (the “Bank”), and                     (the “Director”).

The Bank and the Director executed the Directors Deferred Compensation Agreement
effective as January 1, 2007 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of (1) changing the
interest rate, (2) limiting deferrals in this Agreement to Five Hundred Thousand
Dollars ($500,000) and (3) adding an Unforeseeable Emergency provision.
Therefore, the following changes shall be made:

The following Section 1.5 shall be added to the Agreement immediately following
Section 1.4:

 

1.5 “Unforeseeable Emergency” means a severe financial hardship to the Director
resulting from an illness or accident of the Director, the Director’s spouse,
the Director Beneficiary, or the Director’s dependent (as defined in Code
Section 152 without regard to subsections (b)(1), (b)(2) or (d)(1)(B) thereof),
loss of the Director’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Director.

Section 2.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1 Election to Defer. Prior to December 31, each Director shall have the right
to elect to defer the payment of all or any part of the compensation to which
such Director would otherwise be entitled from the Bank for the following year.
The total amount of deferrals permitted to the Director under the Agreement
shall not exceed Five Hundred Thousand Dollars ($500,000) in deferred
compensation plus interest accruals. Interest will continue to accrue over the
life of the account. For the year 2009, each Director’s deferral election under
the deferred compensation plan in effect before this amendment shall be the
amount of the 2008 deferral, but any amount deferred after April 1, 2009 will be
subject to the terms of this Agreement. In the case of a newly elected Director,
such election must be made within thirty (30) days of being elected to be a
Director. The Director may make a new election each year, but if no election is
received for any year, the amount of compensation deferred shall be in the same
percentage as the last effective election to defer.

 

1



--------------------------------------------------------------------------------

REDDING BANK OF COMMERCE

Directors Deferred Compensation Agreement

 

 

 

Section 2.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.3 Deferral Account. The Bank shall keep an account evidencing the Director’s
deferred compensation and any interest that accrues on the deferred compensation
pursuant to this Agreement (the “Deferral Account”). Prior to Termination of
Service, the Deferral Account shall accrue interest at the Wall Street Journal
prime rate on the first business day of January and July plus three percent
(3%) per annum. Notwithstanding the foregoing sentence, the Bank may
prospectively change the rate at which interest shall accrue hereunder by giving
notice of such change to the Director. Immediately prior to Termination of
Service, the Director may elect, by written notice to the Bank, to fix the
interest rate hereunder at ten percent (10%) per annum. If no such election is
made, the interest rate shall continue at the rate set by the Bank as provided
above. The Deferral Account shall be maintained separately from other Bank
assets only on the books and records of the Bank and shall be subject to the
claims of general creditors of the Bank.

Section 3.3 of the Agreement shall be added to the Agreement immediately
following Section 3.2:

 

3.3 Unforeseeable Emergency Distribution. If an Unforeseeable Emergency occurs,
the Director may petition the board of directors to receive a distribution from
the Agreement. The board of directors in its sole discretion may grant such
petition. If granted, the Director shall receive, within sixty (60) days, a
distribution from the Agreement only to the extent deemed necessary by the board
of directors to remedy the Unforeseeable Emergency, plus an amount necessary to
pay taxes reasonably anticipated as a result of the distribution. In any event,
the maximum amount which may be paid out pursuant to this Section 3.3 is the
Deferral Account balance as of the day that the Director petitioned the board of
directors to receive an Unforeseeable Emergency Distribution under this Section.

IN WITNESS OF THE ABOVE, the Bank and the Director hereby consent to this
Amendment.

 

              Director:         REDDING BANK OF COMMERCE        

 

        By   

/s/ Patrick J. Moty

          Title   

President & CEO

 

2